Pee Curiam.
Defendant, Stanley Earl Tucker, was convicted, on his pleas of guilty, of two counts of armed robbery, MCL 750.529; MSA 28.797, and one count of felony-firearm, MCL 750.227b; MSA 28.424(2). Pursuant to an agreement reached during plea negotiations, he was sentenced to concurrent prison terms of five to ten years on the armed robbery convictions and to the mandatory two-year consecutive term on the felony-firearm conviction.
The record contains no indication that defendant was advised that armed robbery is a nonprobationable offense. On the authority of People v Rogers, 412 Mich 669; 316 NW2d 701 (1982), we reverse defendant’s convictions for this failure of the plea-*293taking judge to comply with GCR 1963, 785.70.Xf).1 Even the existence of a sentence bargain in this case does not render inapplicable the Supreme Court’s imposition of the sanction of automatic reversal for failure of the plea-taking judge to advise defendant that he could not be placed on probation. People v Greene, 414 Mich 896 (1982), rev’g 116 Mich App 205; 323 NW2d 337 (1982).2
Reversed.

 See, also, People v Crawford, 115 Mich App 516, 518; 321 NW2d 717 (1982), where this Court described the Rogers holding:
"The Court then held that noncompliance with subsection (f) requires reversal and apparently always has.” (Emphasis supplied.)


 Because defendant was present when, apparently addressing the codefendant, the court stated that, "[AJrmed robbery is a felony punishable by a maximum term of life or any number of years,” we are not persuaded that there was fatal noncompliance with GCR 1963, 785.7(1), subds (b) and (d). It is clear that defendant’s pleas were understandingly made. Compare People v Jones, 410 Mich 407; 301 NW2d 822 (1981). Also, see People v Taylor, 112 Mich App 94; 315 NW2d 202 (1981).